UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 10-Q (Mark One) [X]QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2010 []TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 000-52051 THE MINT LEASING, INC. (Exact Name of Registrant as Specified in Its Charter) Nevada (State or Other Jurisdiction of Incorporation or Organization) 87-0579824 (IRS EmployerIdentification No.) 323 N. Loop West, Houston, Texas (Address of Principal Executive Offices) (Zip Code) (713) 665-2000 (Registrant’s Telephone Number, Including Area Code) Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.þ Yeso No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). o Yeso No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large AcceleratedFilero Accelerated Filero Non-Accelerated Filer o Smaller reporting companyþ (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).o Yesþ No As of May 10, 2009, there were outstanding 82,224,504 shares of the registrant’s common stock, $.001 par value per share. FORWARD-LOOKING STATEMENTS Portions of this Form 10-Q, including disclosure under “Management’s Discussion and Analysis or Plan of Operation,” contain forward-looking statements within the meaning of Section 27A of the Securities Act of 1933, as amended (the “Securities Act”), Section 21E of the Securities and Exchange Act of 1934, as amended (the “Exchange Act”), and the Private Securities Litigation Reform Act of 1995, as amended. These forward-looking statements are subject to risks and uncertainties and other factors that may cause our actual results, performance or achievements to be materially different from the results, performance or achievements expressed or implied by the forward-looking statements. You should not unduly rely on these statements. Forward-looking statements involve assumptions and describe our plans, strategies, and expectations. You can generally identify a forward-looking statement by words such as may, will, should, expect, anticipate, estimate, believe, intend, contemplate or project. Factors, risks, and uncertainties that could cause actual results to differ materially from those in the forward-looking statements include among others; · our ability to raise capital, · our ability obtain and retain customers, · our ability to provide our products and services at competitive rates, · our ability to execute our business strategy in a very competitive environment, · our degree of financial leverage, · risks associated with our acquiring and integrating companies into our own, · risks related to market acceptance and demand for our services, · the impact of competitive services, and · other risks referenced from time to time in our SEC filings. With respect to any forward-looking statement that includes a statement of its underlying assumptions or basis, we caution that, while we believe such assumptions or basis to be reasonable and have formed them in good faith, assumed facts or basis almost always vary from actual results, and the differences between assumed facts or basis and actual results can be material depending on the circumstances. When, in any forward-looking statement, we or our management express an expectation or belief as to future results, that expectation or belief is expressed in good faith and is believed to have a reasonable basis, but there can be no assurance that the stated expectation or belief will result or be achieved or accomplished. All subsequent written and oral forward-looking statements attributable to us, or anyone acting on our behalf, are expressly qualified in their entirety by the cautionary statements. Except as required by applicable law, including the securities laws of the United States and/or if the existing disclosure fundamentally or materially changes, we do not undertake any obligation to publicly release any revisions to any forward-looking statements to reflect events or circumstances after the date of this report or to reflect unanticipated events that may occur. PART I FINANCIAL INFORMATION Item1.Financial Statements. THE MINT LEASING, INC. CONSOLIDATED BALANCE SHEETS ASSETS March 31, 2010 December 31, 2009 (unaudited) Cash and cash equivalents $ $ Investment in sales-type leases, net Vehicle inventory Property and equipment, net Other assets Deferred income tax receivable TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' EQUITY LIABILITIES Accounts payable and accrued liabilities $ $ Credit facilities Notes payable to shareholders TOTAL LIABILITIES STOCKHOLDERS' EQUITY Preferred stock; Series A,18,000,000 shares authorized at $0.001 parvalue, 0 shares outstanding - - Preferred stock; Series B,2,000,000 shares authorized at $0.001 par value, 2,000,000 shares outstanding at March 31, 2010 and December 31, 2009 2,000 Common stock, 480,000,000 shares authorized at $0.001 par value, 82,224,504 shares issued and outstanding at March 31, 2010 and December 31, 2009 82,225 Additional paid in capital Retained earnings ) ) Total Stockholders' Equity TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY $ $ “See accompanying notes to the unaudited consolidated financial statements” F-1 THE MINT LEASING, INC. CONSOLIDATED STATEMENTS OF OPERATIONS (UNAUDITED) Three Months Ended March 31, REVENUES Sales-type leases, net $ $ Amortization of unearned income related to sales-type leases Total Revenues COST OF REVENUES GROSS PROFIT ) GENERAL AND ADMINISTRATIVE EXPENSE INCOME (LOSS) FROM OPERATIONS ) OTHER INCOME (EXPENSE) Interest expense ) ) Other income - - Total Other Income (Expense) ) ) LOSS BEFORE TAX ) ) Provision for (benefit from ) Income Tax ) ) NET LOSS $ ) $ ) Weighted average shares outstanding- Basic and fully diluted Basic and Fully Diluted Earnings per Share: $ ) $ ) “See accompanying notes to the unaudited consolidated financial statements” F-2 THE MINT LEASING, INC. CONSOLIDATED STATEMENTS OF CASH FLOWS (UNAUDITED) Three Months Ended March 31, CASH FLOWS FROM OPERATING ACTIVITIES: Net income (loss) $ ) $ ) Adjustments to reconcile net income (loss) to net cash (used) provided by operating activities: Depreciation Bad debt expense Imputed interest on related party notes Change in operating assets and liabilities: Net investment in sales-type leases Inventory ) Other assets ) Accounts payable and accrued expenses ) ) Deferred income taxes ) ) Net Cash provided by operating activities CASH FLOWS FROM INVESTING ACTIVITIES: Purchase of property, plant and equipment - - Net Cash (used) provided by investing activities - - CASH FLOWS FROM FINANCING ACTIVITIES: Proceeds from Credit Facilities - Payments on Credit Facilities ) - Proceeds for loans from related parties - Net Cash (used) by financing activities ) - IINCREASE (DECREASE) IN CASH and CASH EQUIVALENTS ) CASH and CASH EQUIVALENTS, AT BEGINNING OF PERIOD CASH and CASH EQUIVALENTS, AT END OF PERIOD $ $ SUPPLEMENTAL DISCLOSURES OF NON-CASH INVESTING AND FINANCING ACTIVITIES: CASH PAID FOR: Interest $ $ Income taxes $
